DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 8, filed 05/04/2021, with respect to 101 rejections have been fully considered and are persuasive.  The 101 rejections of 03/09/2021 have been withdrawn. 
Applicant’s arguments with respect to claims 1, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (US 20170120804, hereinafter Kentley) in view of Fairfield et al. (US 20170277191, hereinafter Fairfield; already of record).
Regarding claims 1, 18 and 19 (Currently Amended), Kentley teaches a vehicle control apparatus and method, comprising:
vehicle (See at least Kentley: Fig. 1, 3A, Para. 0083) on a basis of recognition, while the vehicle is moving, of at least one of a person who is outside the vehicle as a … the vehicle or a person who is a passenger on the vehicle as a candidate for getting off the vehicle (See at least Kentley: Para. 0114).
Yet, Kentley does not explicitly teach:
…candidate for getting on…
However, in the same field of endeavor, Fairfield teaches:
…candidate for getting on (See at least Fairfield: Para. 0018)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a vehicle control apparatus and method of Kentley, to incorporate candidate for getting on, as taught by Fairfield, for the benefit of increasing efficiency and quality of service (see at least Fairfield: Para. 0013; Para. 0014).

	
Regarding claim 2 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus according to claim 1. Kentley further teaches:
wherein the controller is further configured to control stopping of the vehicle (See at least Kentley: Fig. 1, 3A, Para. 0083) on a basis of at least one of the recognition of … the vehicle or the recognition of the candidate for getting off the vehicle (See at least Kentley: Para. 0114).
Yet, Kentley does not explicitly teach:
…the candidate for getting on…
However, in the same field of endeavor, Fairfield teaches:
…the candidate for getting on (See at least Fairfield: Para. 0018)…
(see at least Fairfield: Para. 0013; Para. 0014).

	Regarding claim 4 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus according to claim 1.
Yet, Kentley does not explicitly teach:
wherein the recognition of the candidate for getting on the vehicle is performed on an area in a vicinity of a predetermined stop candidate point of the vehicle. 
However, in the same field of endeavor, Fairfield teaches:
the recognition of the candidate for getting on the vehicle is performed on an area in a vicinity of a predetermined stop candidate point of the vehicle (See at least Fairfield: Para. 0051; Para. 0071).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Kentley, to incorporate recognition passengers nearby, as taught by Fairfield, for the benefit of increasing efficiency and quality of service (see at least Fairfield: Para. 0013; Para. 0014).

Claims 3, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Fairfield as applied to claim 1 above, and further in view of Cudak et al. (US 20150232064, hereinafter Cudak; already of record).
Regarding claim 3 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus according to claim 1.
Yet, Kentley in combination with Fairfield does not explicitly teach:
further configured to control starting of the vehicle on a basis of at least one of recognition of the candidate for getting on the vehicle  getting on the vehicle or recognition of the candidate for getting off the vehicle  getting off the vehicle.
However, in the same field of endeavor, Cudak teaches:
wherein the controller is further configured to control starting of the vehicle (See at least Cudak: Fig. 1, Para. 0030; Para. 0027) on a basis of at least one of recognition of the candidate for getting on the vehicle getting on the vehicle or recognition of the candidate for getting off the vehicle getting off the vehicle (See at least Cudak: Para. 0013; Para. 0036; Para. 0027).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control apparatus of Kentley in combination with Fairfield, to incorporate control starting of the vehicle, as taught by Cudak, for the benefit of increasing convenience (see at least Cudak: Para. 0027).

Regarding claim 10 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus according to claim 1.
Yet, Kentley in combination with Fairfield does not explicitly teach:
the recognition of the candidate for getting on the vehicle is performed on a basis of at least one of a face, an orientation of a line of sight, a position, or behavior of a person recognized in an image captured by a camera of the vehicle.
However, in the same field of endeavor, Cudak teaches:
the recognition of the candidate for getting on the vehicle is performed on a basis of at least one of a face, an orientation of a line of sight, a position, or behavior of a person recognized in an image captured by a camera of the vehicle (See at least Cudak: Para. 0013; Para. 0036).
(see at least Cudak: Para. 0027).

Regarding claim 12 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus according to claim 1.
Yet, Kentley in combination with Fairfield does not explicitly teach:
the recognition of the candidate for getting on the vehicle or the candidate for getting off the vehicle is performed on a basis of face authentication using an image of a face of the candidate for getting on the vehicle or the candidate for getting off the vehicle or data indicating a feature amount of the face, the image and the data being acquired in.
However, in the same field of endeavor, Cudak teaches:
the recognition of the candidate for getting on the vehicle or the candidate for getting off the vehicle is performed on a basis of face authentication using an image of a face of the candidate for getting on the vehicle or the candidate for getting off the vehicle or data indicating a feature amount of the face, the image and the data being acquired in advance (See at least Cudak: Para. 0013; Para. 0036).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control apparatus of Kentley in combination with Fairfield, to incorporate acquired image data, as taught by Cudak, for the benefit of increasing convenience (see at least Cudak: Para. 0027).

claim 14 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus according to claim 1.
Yet, Kentley in combination with Fairfield does not explicitly teach:
the recognition of the candidate for getting off the vehicle is performed on a basis of at least one of a position or behavior of an occupant of the vehicle in an image obtained by imaging an inside of the vehicle.
However, in the same field of endeavor, Cudak teaches:
the recognition of the candidate for getting off the vehicle is performed on a basis of at least one of a position or behavior of an occupant of the vehicle in an image obtained by imaging an inside of the vehicle (See at least Cudak: Para. 0013; Para. 0030).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control apparatus of Kentley in combination with Fairfield, to incorporate imaging inside of the vehicle, as taught by Cudak, for the benefit of increasing convenience (see at least Cudak: Para. 0027).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Fairfield as applied to claims 1 and 4 above, and further in view of Raghu (US 9459623, hereinafter Raghu; already of record).
Regarding claim 5 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus, according to claim 4.
Although Kentley in combination with Fairfield does teach a candidate for getting on, Kentley in combination with Fairfield does not explicitly teach:
wherein 
vehicle being preferentially recognized in the priority recognition area.
However, in the same field of endeavor, Raghu teaches:
a priority recognition area is set on a basis of a predetermined reference position in the stop candidate point (See at least Raghu: Col. 4, lines 1-4; Fig. 2, element 28, Col. 4, lines 39-44; Col. 7, lines 30-34), the candidate for getting on the vehicle being preferentially recognized in the priority recognition area (See at least Raghu: Fig. 2, elements 62 and 63, Col. 5, lines 41-47).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control apparatus of Kentley in combination with Fairfield, to incorporate priority recognition based on reference position, as taught by Raghu, for the benefit of providing enhanced efficiency, improving drive times, and a more natural feel to the autonomous driving experience for passengers (see at least Raghu: Col. 3, lines 49-53).

	Regarding claim 6 (Currently Amended), Kentley in combination with Fairfield and Raghu teaches the vehicle control apparatus, according to claim 5.
Yet, Kentley in combination with Fairfield does not explicitly teach:
wherein 
the reference position is at least one of a sign indicating the stop candidate point, a predetermined structure at the stop candidate point, or a predetermined boarding position at the stop candidate point. 
However, in the same field of endeavor, Raghu teaches:
(See at least Raghu: Fig. 2, element 30a-d, Col. 4, lines 39-44).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control apparatus of Kentley in combination with Fairfield, to incorporate priority recognition based on reference position, as taught by Raghu, for the benefit of providing enhanced efficiency, improving drive times, and a more natural feel to the autonomous driving experience for passengers (see at least Raghu: Col. 3, lines 49-53).

	Regarding claim 7 (Currently Amended), Kentley in combination with Fairfield and Raghu teaches the vehicle control apparatus, according to claim 5.
Yet, Kentley in combination with Fairfield does not explicitly teach:
wherein 
the priority recognition area is further set on a basis of at least one of a configuration of the stop candidate point or a situation around the stop candidate point.
However, in the same field of endeavor, Raghu teaches:
the priority recognition area is further set on a basis of at least one of a configuration of the stop candidate point or a situation around the stop candidate point (See at least Raghu: Col. 4, lines 4-11).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control apparatus of Kentley in combination with Fairfield, to incorporate priority recognition based on reference position, as taught by Raghu, for the benefit of providing enhanced efficiency, improving drive times, and a more natural feel to the autonomous driving experience for passengers (see at least Raghu: Col. 3, lines 49-53).

claim 8 (Currently Amended), Kentley in combination with Fairfield and Raghu teaches the vehicle control apparatus, according to claim 5.
Yet, Kentley in combination with Raghu does not explicitly teach:
wherein 
the reference position is changed depending on a situation around the stop candidate point. 
However, in the same field of endeavor, Fairfield teaches:
the reference position is changed depending on a situation around the stop candidate point (See at least Fairfield: Para. 0068).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control apparatus of Kentley in combination with Raghu, to incorporate changing reference position depending on situation, as taught by Fairfield, for the benefit of increasing efficiency and quality of service (see at least Fairfield: Para. 0013; Para. 0014).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Fairfield as applied to claims 1 and 4 above, and further in view of Charlson (US 6008841, hereinafter Charlson. Already of record).
	Regarding claim 9 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus, according to claim 4.
Yet, Kentley in combination with Fairfield does not explicitly teach:
wherein 
the area to be recognized is set to a predetermined area in a predetermined direction with respect to the vehicle.

the area to be recognized is set to a predetermined area in a predetermined direction with respect to the vehicle (See at least Charlson: Fig. 1, elements 42, 44, 46, 48, 50 and 52, Col. 2, line 62-Col. 3, line 7).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Kentley in combination with Fairfield, to incorporate recognition area and direction, as taught by Charlson, for the benefit of increasing safety and/ or accountability (see at least Charlson: Col. 2, lines 7-10).

Regarding claim 13 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus, according to claim 1.
Yet, Kentley in combination with Fairfield does not explicitly teach:
further comprising: 
a plurality of cameras configured to image the candidate for getting on the vehicle or the candidate for getting off the vehicle in different directions or different positions in the vehicle, wherein 
a camera configured to image the candidate for getting on the vehicle or the candidate for getting off the vehicle is changed between when the vehicle moves and when the vehicle stops.
However, in the same field of endeavor, Charlson teaches:
a plurality of cameras configured to image the candidate for getting on the vehicle or the candidate for getting off the vehicle in different directions or different positions in the vehicle (See at least Charlson: Fig. 1, elements 42, 44, 46, 48, 50 and 52, Col. 1, lines 56-59), wherein
vehicle or the candidate for getting off the vehicle is changed between when the vehicle moves and when the vehicle stops (See at least Charlson: Col. 3, lines 44- 58).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control apparatus of Kentley in combination with Fairfield, to incorporate adjustable plurality of imaging units, as taught by Charlson, for the benefit of increasing safety and/ or accountability (see at least Charlson: Col. 2, lines 7-10).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Fairfield and Cudak as applied to claim 10 above, and further in view of Kwong (US 20130334307, hereinafter Kwong. Already of record).
	Regarding claim 11 (Currently Amended), Kentley in combination with Fairfield and Cudak teaches the vehicle control apparatus, according to claim 10.
Yet, Kentley in combination with Fairfield and Cudak does not explicitly teach:
wherein 
the recognition of the candidate for getting on the vehicle is further performed on a basis of an image captured by a camera outside the vehicle. 
However, in the same field of endeavor, Kwong teaches:
the recognition of the candidate for getting on the vehicle is further performed on a basis of an image captured by a camera outside the vehicle (See at least Kwong: Fig. 1, element 200, Para. 0023).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control apparatus of Kentley in combination with Fairfield and Cudak, to incorporate recognition of passengers outside vehicle, as (see at least Kwong: Para. 0022).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Fairfield, and further in view of Barth et al. (US 20170025005, hereinafter Barth. Already of record).
	Regarding claim 15 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus, according to claim 1.
Yet, Kentley in combination with Fairfield does not explicitly teach:
further comprising:
a user interface controller configured to control notification of a recognition result of the candidate for getting on the vehicle.
However, in the same field of endeavor, Barth teaches:
a user interface controller configured to control notification of a recognition result of the candidate for getting on the vehicle (See at least Barth: Para. 0019; Para. 0035).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle control apparatus of Kentley in combination with Fairfield, to incorporate user interface unit, as taught by Barth, for the benefit of increasing driver support and safety (see at least Barth: Para. 0007).

	Regarding claim 16 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus, according to claim 15.
Yet, Kentley in combination with Fairfield does not explicitly teach:
wherein 
vehicle, information indicating the recognition result of the candidate for getting on the vehicle, and display the image.
However, in the same field of endeavor, Barth teaches:
the user interface controller is configured to superimpose, on an image captured by a camera of the vehicle, information indicating the recognition result of the candidate for getting on the vehicle, and display the image (See at least Barth: Para. 0027; Fig. 3, 4 and 5, Para. 0019; Para. 0036).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the moving object control apparatus of Kentley in combination with Fairfield, to incorporate user interface unit, as taught by Barth, for the benefit of increasing driver support and safety (see at least Barth: Para. 0007).

	Regarding claim 17 (Currently Amended), Kentley in combination with Fairfield teaches the vehicle control apparatus, according to claim 15.
Yet, Kentley in combination with Fairfield does not explicitly teach:
wherein 
the user interface controller is configured to superimpose, on a field of view of an occupant of the vehicle, information indicating the recognition result of the candidate for getting on the vehicle, for display.
However, in the same field of endeavor, Barth teaches:
the user interface controller is configured to superimpose, on a field of view of an occupant of the vehicle, information indicating the recognition result of the candidate for getting on the vehicle, for display (See at least Barth: Fig. 3, 4 and 5, Para. 0019; Para. 0036).
(see at least Barth: Para. 0007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Fairfield, and further in view of Huang et al. (US 20160171313, hereinafter Huang).
	Regarding claim 20 (New), Kentley in combination with Fairfield teaches the vehicle control apparatus according to claim 1.
Although Kentley in combination with Fairfield teaches recognition of at least one of the person who is outside the vehicle as the candidate for getting on the vehicle, Kentley in combination with Fairfield does not explicitly teach:
wherein the recognition of at least one of the person who is outside the vehicle as the candidate for getting on the vehicle or the person who is the passenger on the vehicle as the candidate for getting off the vehicle comprises determination of at least one of a score indicating that the person who is outside the vehicle is the candidate for getting on the vehicle or a score indicating that the person who is the passenger on the vehicle is the candidate for getting off the vehicle.
However, in the same field of endeavor, Huang teaches:
wherein the recognition of at least one of the person who is outside the vehicle as the candidate for getting on the vehicle or the person who is the passenger on the vehicle as the candidate for getting off the vehicle comprises determination of at least one of a score indicating that the person who is outside the vehicle is the candidate for getting on the vehicle or a score indicating that the person who is the passenger on the vehicle is the candidate for getting off the vehicle (See at least Huang: Fig. 2, 4-7, Para. 0037-0041).
(see at least Huang: Para. 0051).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG

Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663